

117 HRES 158 IH: Calling on President Biden to immediately implement his radical climate agenda at the White House by prohibiting use of petroleum-based products and energy sources.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 158IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Higgins of Louisiana submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling on President Biden to immediately implement his radical climate agenda at the White House by prohibiting use of petroleum-based products and energy sources.That the House of Representatives—(1)urges the Biden administration to live by its own decrees as it continues its assault on United States energy and petrochemical industry jobs;(2)calls on President Biden to implement the Biden administration’s climate agenda at the White House by prohibiting use of petroleum-based products and energy sources, including by immediately—(A)detaching the White House from the electric grid;(B)installing wind and solar energy production units on White House grounds as a substitute to the previous fossil fuel-generated energy;(C)detaching the White House from any aboveground or belowground pipelines that provide natural gas or other utility services;(D)updating Air Force One into an electric-powered aircraft;(E)updating all Marine One helicopters in service to full electric power;(F)updating all Presidential motorcade vehicles to be electric powered; and(G)removing or banning from the grounds of the White House equipment, objects, and materials derived from petroleum products, including cameras, microphones, mobile devices (phones and tablets), desktops, laptops, printers, coffee makers, plastic or laminated identification cards, ink pens, refrigerators, microwaves, ice cube trays, plastic drinking cups, cleaning products, surgical masks, plexiglass, trash and recycling bins, oil-based paintings, furniture, cosmetic products, soaps and toiletries, and clothing and shoes;(3)recognizes that the Biden administration’s energy policies jeopardize the well-being and security of the entire citizenry of the United States;(4)supports the continued efforts of the energy and petrochemical industry of the United States to continue leading the modern world in efficient, clean, and safe operations;(5)denounces administrative policies that move energy production to less-regulated foreign nations with horrible ecological records; and(6)supports the use of fossil fuel and petroleum products which have made modern life possible.